Title: From George Washington to William Deakins, Jr., 17 May 1795
From: Washington, George
To: Deakins, William Jr.


          
            Dear Sir;
            Philadelphia 17 May 1795
          
          Your letter of the 5th instant has been duly received: That the duties of a Commissioner of the Federal City would have been discharged with ability and fidelity by the Gentleman whose name you have mentioned to me, I cannot harbour a doubt; but the An——l Gab——l, in his situation would have been charged with partiality. From a thorough conviction of this, I have never turned my attention to a character who, at the time of his appointment; was a resident either in George Town, or the Federal City.
          The evening of the day I parted with you last, wrote to a

gentleman of Virginia (from whence as part of the district of Columbia lyes in it and the State has contributed to the expence of the public buildings, I was inclined to look for the successor of Mr Carroll) and have received his answer of acceptance of the Office of Commissioner. With esteem and regard I am Dear Sir Your Obt Servt
          
            Go: Washington
          
        